DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 5, 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al (US Patent No. 7,961,990) in view of Yin et al (US Patent No. 10,840,408).
Regrading claim 1, referring to Figures 4A, 4B, 5, 6A, 6B and 16, Krishnamoorthy et al teaches an optical communication system for communicating information provided by a processor to another area of the processor or another chip in a multi-chip module, comprising:
an LED (i.e., conversion element 414 comprises an optical source LED 518, Figs.4A, 4B, 5 and 16) associated with the processor (i.e., logic 416, Figs. 4A, 4B, 5 and 16);
an LED driver (i.e., conversion element 414 comprises a modulation control 516, Figs. 4A, 4B, 5 and 16) for activating the LED (i.e., LED 518, Figs. 4A, 4B, 5 and 16) to generate light that is modulated based on data provided to the LED driver from the processor;
a detector (i.e., conversion element 414 comprises an optical detector, Figs.4A, 4B, 5 and 16) for performing optical-electrical conversion using the light; and
an optical waveguide (i.e., optical waveguide 412, Figs. 4A, 4B, 5 and 16) optically coupling the LED and the detector (i.e., Figures 4A, 4B, 5, 6A, 6B and 16, col. 11, lines 63-67, col. 12, lines 1-67, col. 13, lines 1-67, col. 20, lines 48-67, col. 21, lines 1-3, and col. 25, lines 50-58).
Krishnamoorthy et al differs from claim 1 in that he fails to specifically teach the LED comprises: a p type layer, an n type layer, and at least one quantum well layer and at least one barrier layer between the p type layer and the n type layer, at least one of the quantum well layer and the barrier layer doped with a dopant. However, Yin et al in US Patent No. 10,840,408 teaches the LED comprises: a p type layer (i.e., p-type GaN layer 110, Figs. 1A and 1B), an n type layer (i.e., n-type GaN layer 104, Figs. 1A and 1B), and at least one quantum well layer (i.e., quantum well layers 122, Figs. 1A and 1B) and at least one barrier layer (i.e., barrier layers 124, Figs. 1A and 1B) between the p type layer and the n type layer, at least one of the quantum well layer and the barrier layer doped with a dopant (i.e., barrier layers 124 may comprises p-doped GaN, Figs. 1A and 1B) between the p type layer and the n type layer (i.e., Figures 1A and 1B, col. 3, lines 47-67, col. 4, lines 1-67, and col. 9, lines 57-64). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the LED comprises: a p type layer, an n type layer, and at least one quantum well layer and at least one barrier layer between the p type layer and the n type layer, at least one of the quantum well layer and the barrier layer doped with a dopant as taught by Yin et al in the system of Krishnamoorthy et al. One of ordinary skill in the art would have been motivated to do this since allowing improving device efficiency performance and improving the performance of the system.
Regarding claim 2, the combination of Krishnamoorthy et al and Yin et al teaches wherein the at least one of the quantum well layer and the barrier layer is doped with a n-type dopant (i.e., barrier layers 224 may comprises n-doped GaN, Fig. 1B of Yin et al, col. 3, lines 47-67, and col. 4, lines 1-67).
Regarding claim 5, the combination of Krishnamoorthy et al and Yin et al teaches wherein the at least one of the quantum well layer and the barrier layer is doped with a p-type dopant (i.e., barrier layers 124 may comprises p-doped GaN, Fig. 1A of Yin et al, col. 3, lines 47-67, and col. 4, lines 1-67).
Regarding claim 9, the combination of Krishnamoorthy et al and Yin et al teaches wherein the quantum well layer comprises InGaN and the barrier layer comprises GaN, and wherein an external tensile strain is applied parallel to a plane defined by an interface of the quantum well layer and the barrier layer, such that the applied strain reduces strain due to mismatch of the lattice of the InGaN of the quantum well layer and the GaN of the barrier layer (i.e., Figs. 1A and 1B of Yin et al, col. 3, lines 30-67, and col. 4, lines 1-67).
Regarding claim 12, the combination of Krishnamoorthy et al and Yin et al teaches further comprising at least one interlayer, the interlayer being between at least one of the at least one quantum well layer and the at least one of the at least one barrier layer, the barrier layer comprises GaN, and the interlayer is under tensile strain with the GaN (i.e., Figs. 1A and 1B of Yin et al, col. 3, lines 30-67, and col. 4, lines 1-67).
Regarding claim 13, the combination of Krishnamoorthy et al and Yin et al teaches wherein the interlayer comprises AlGaN (i.e., Figs. 1A and 1B of Yin et al, col. 3, lines 30-67, and col. 4, lines 1-67).
Regarding claim 14, the combination of Krishnamoorthy et al and Yin et al teaches wherein the LED is a microLED (i.e., Figs. 1A and 1B of Yin et al, col. 3, lines 30-67, and col. 4, lines 1-67).
Regarding claim 15, the combination of Krishnamoorthy et al and Yin et al teaches further comprising: a further LED associated with the other area of the processor or other chip in the multi-chip module; a further LED driver to modulate optical output power of the further LED, such that  the further LED will generate light based on data provided to the further LED driver from the other area of the processor or other chip in the multi-chip module; and a further detector for performing optical-electrical conversion using the light from the further LED; wherein the further LED comprises: a p type layer; an n type layer; at least one quantum well layer and at least one barrier layer between the p type layer and the n type layer, at least one of the quantum well layer and the barrier layer doped with a dopant (i.e., Figs. 4A, 4B, 5, 6A, 6B and 16 of Krishnamoorthy et al, and Figs. 1A and 1B of Yin et al).
Regarding claim 16, the combination of Krishnamoorthy et al and Yin et al teaches wherein the optical waveguide optically couples light from the further LED to the further detector (i.e., Figs. 4A, 4B, 5, 6A, 6B and 16 of Krishnamoorthy et al).

4.	Claims 3, 4, 6-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al (US Patent No. 7,961,990) in view of Yin et al (US Patent No. 10,840,408) and further in view of Broell et al (Pub. No.: US 2021/0126164).
Regarding claim 3, the combination of Krishnamoorthy et al and Yin et al differs from claim 3 in that it fails to specifically teach the n-type dopant comprises Magnesium. However, Broell et al in Pub. No.: US 20210126164 teaches the n-type dopant comprises Magnesium (i.e., Figs. 12B-12D, 13A-13C and 14, page 17, paragraphs [0156]-[0163], page 18, paragraphs [0164]-[0167]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the n-type dopant comprises Magnesium as taught by Broell et al in the system of the combination of Krishnamoorthy et al and Yin et al. One of ordinary skill in the art would have been motivated to do this since allowing improving quantum efficiency and improving the performance of the system.
Regarding claim 4, the combination of Krishnamoorthy et al, Yin et al and Broell et al teaches wherein doping concentration of the Magnesium is in a 1018/cm3 to 1020/cm3  (i.e., Figs. 12B-12D, 13A-13C and 14 of Broell et al, page 17, paragraphs [0156]-[0163], page 18, paragraphs [0164]-[0167]).
Regarding claim 6, the combination of Krishnamoorthy et al, Yin et al and Broell et al teaches wherein the p-type dopant comprises Silicon (i.e., Figs. 12B-12D, 13A-13C and 14 of Broell et al, page 17, paragraphs [0156]-[0163], page 18, paragraphs [0164]-[0167]).
Regarding claim 7, the combination of Krishnamoorthy et al, Yin et al and Broell et al teaches wherein doping concentration of the Silicon is in a 1018/cm3 to 1020/cm3  (i.e., Figs. 12B-12D, 13A-13C and 14 of Broell et al, page 17, paragraphs [0156]-[0163], page 18, paragraphs [0164]-[0167]).
Regarding claim 8, the combination of Krishnamoorthy et al, Yin et al and Broell et al teaches wherein the at least one quantum well layer comprises at least two  quantum well layers, with at least two quantum well layers separated by a one of the at least one barrier layer, and the one of the at least one barrier layer is doped with Silicon in a range of 1018/cm3 to 1020/cm3  (i.e., Figs. 12B-12D, 13A-13C and 14 of Broell et al, page 17, paragraphs [0156]-[0163], page 18, paragraphs [0164]-[0167]).
Regarding claim 10, the combination of Krishnamoorthy et al, Yin et al and Broell et al teaches wherein a width of the quantum well layer is in a range of 2nm to 3nm (i.e., Figs. 1A and 1B of Yin et al, and  Figs. 12B-12D, 13A-13C and 14 of Broell et al).
Regarding claim 11, the combination of Krishnamoorthy et al, Yin et al and Broell et al teaches wherein a width of the quantum well layer is in a range of 3nm to 4nm (i.e., Figs. 1A and 1B of Yin et al, and  Figs. 12B-12D, 13A-13C and 14 of Broell et al).

                                             Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tangring et al (US Patent No. 10,121,936) discloses optoelectronic semiconductor chip comprising a multi-quantum well comprising at least one high barrier layer.
6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272 -
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636